 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:19-cr-00270 LJO SKO
12                       Plaintiff,
13           v.                                         AMENDED STIPULATION AND ORDER
14    JOSEPH D. SANFORD,
15                       Defendant.
16

17          Plaintiff United States of America, by and through its counsel of record, and defendant, by

18   and through his counsel of record, hereby stipulate as follows:

19          1.      This matter was previously set for a status conference before Magistrate Judge

20                  Sheila K. Oberto on March 2, 2020, at 1 p.m.

21          2.      The parties agree to continue the matter to May 18, 2020, at 1 p.m., to continue

22                  plea negotiations and to conduct pretrial investigation. A continuance is also

23                  needed to accommodate the schedule of Attorney Jesse J. Garcia, who has two

24                  homicide trials set between now and May.

25          3.      The parties further agree and stipulate, and request that the Court find the

26                  following:

27                  a.     The parties need additional time to assess a potential disposition of the case

28                         and/or conduct additional investigation and/or prepare for trial.
                                                       1
 1              b.      The parties need additional time to ensure the availability and continuity of

 2                      defense counsel.

 3              b.      The parties believe that failure to grant the above-requested continuance

 4              would deny the defendants the reasonable time necessary for effective resolution,

 5              further investigation, and/or trial preparation, taking into account the exercise of

 6              due diligence, and would deny the defense continuity of counsel.

 7              c.      Based on the above-stated findings, the ends of justice served by

 8              continuing the case as requested outweigh the interest of the public and the

 9              defendant in a trial within the original date prescribed by the Speedy Trial Act.

10              d.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

11              3161, et seq., within which trial must commence, the time period of March 2,

12              2020, to May 18, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §

13              3161(h)(7)(A), because it results from a continuance granted by the Court at the

14              parties’ request on the basis of the Court's finding that the ends of justice served by

15              taking such action outweigh the best interest of the public and the defendant in a

16              speedy trial.

17              4.      Nothing in this stipulation and order shall preclude a finding that other

18              provisions of the Speedy Trial Act dictate that additional time periods are

19              excludable from the period

20   IT IS SO STIPULATED.
21   DATED:     January 30, 2020.      Respectfully submitted,

22                                     McGREGOR W. SCOTT
23                                     United States Attorney

24                                     /s/ Karen A. Escobar___________________
                                       KAREN A. ESCOBAR
25                                     Assistant United States Attorney
26
     ////
27
     ////
28
                                                    2
 1   DATED:      January 30, 2020.
 2                                   /s/ Jesse J. Garcia
 3                                   JESSE J. GARCIA
                                     Counsel for Joseph D. Sanford
 4

 5
                                     ORDER
 6

 7   IT IS SO ORDERED.

 8
     Dated:   January 31, 2020                            /s/   Sheila K. Oberto   .
 9                                              UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                3
